 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
10

11   DISH NETWORK L.L.C. et al.,               Case No. SACV 18-727-GW-PJWx

12                Plaintiffs,                  AMENDED JUDGMENT
13          v.
14
     TVIZION LLC et al.,
15
                  Defendants.
16

17         For the reasons set forth in the Court’s order granting Plaintiff DISH Network
18   L.L.C.’s (“DISH’s”) motion to amend the judgment to add NuMedia Global Inc
19   (“NuMedia Global”) and NuMedia Global Hosting Inc (“NuMedia Hosting”) as
20   judgment debtors, which are incorporated herein, the Court enters the following
21   amended judgment against NuMedia Global and NuMedia Hosting:
22         1.    On April 1, 2019, the Court entered judgment in favor DISH against
23   Defendants TVizion LLC, 247 Smart Life, LLC, and Ferras Jim Pshehalouk
24   (collectively, “Defendants”) for Defendants’ violations of 47 U.S.C. § 605(a), and
25   awarded DISH statutory damages of $5,959,000. The judgment is hereby amended
26   to add NuMedia Global and NuMedia Hosting as judgment debtors. NuMedia
27   Global, NuMedia Hosting, and Defendants are jointly and severally liable to DISH
28   for $5,959,000.

                                           1
 1
           2.    The Court’s April 1, 2019, permanent injunction remains in place.
 2
           3.    The Court retains jurisdiction over this action for a period of two years
 3
     for the purpose of enforcing this amended judgment.
 4
           IT IS SO ORDERED.
 5

 6
     Dated: April 2, 2020
 7                                                Hon. George H. Wu
 8                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              2
